Fort, J.
(concurring). I shall vote to affirm the nonsuit in this case solely upon the ground that there was not sufficient proof to go to the jury upon the question of whether the car steps and the station platform were constructed in the ordinary way, and with that high degree of care required to make them reasonably safe for passengers when alighting from the train.
I am unwilling to assent to any view that would intimate that it is not always a question for the jury, in the given ease, whether or not, under the proof, the car steps and the station platform are reasonably safe for passengers to alight from the train.
For affirmance- — The Chancellor, Chief Justice, Garrison, Fort, Garretson, Hendrickson, Swayze, Eeed, Bogert, Green, Gray, Dill. 12.
For reversal — Piteey, Yredenburgh, Yroom. 3.